 1

 2

 3                                                         JS-6
 4

 5

 6

 7

 8

 9                    UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11

12   JAMES RUTHERFORD, an            Case No. 8:20-cv-01392-SVW-ADS
13   individual,
14                                       ORDER DISMISSAL WITH
     Plaintiff,                          PREJUDICE
15
     v.
16

17   MARK M. MINTZ, individually
     and as co-trustee of the MARK
18   AND LAUREN MINTZ LIVING
19   TRUST, DATED MAY 23, 2016;
     and DOES 1-10, inclusive,
20

21   Defendants.
22

23

24

25

26

27
                                     1
28
                            [PROPOSED] ORDER
                        DISMISSAL WITH PREJUDICE
 1         After consideration of the Joint Stipulation for Dismissal of the entire action

 2   with Prejudice filed by Plaintiff James Rutherford (“Plaintiff”) and Mark M. Mintz
 3
     (“Defendant”), the Court hereby enters a dismissal with prejudice of Plaintiff’s
 4

 5   Complaint in the above-entitled action, in its entirety. Each party shall bear his or its

 6   own costs and attorneys’ fees.
 7

 8         IT IS SO ORDERED.
 9
     DATED: December 14, 2020
10

11
                                      UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
                                         2
28
                                  [PROPOSED] ORDER
                              DISMISSAL WITH PREJUDICE
